UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Advantus Strategic Dividend Income Fund Institutional Class Shares – VSDIX Annual Report www.advantuscapital.com August 31, 2014 ADVANTUS STRATEGIC DIVIDEND INCOME FUND September 1, 2013 through August 31, 2014 Strategic Dividend Income Fund Managers: Joseph Betlej, CFA, Lowell Bolken, CFA, and Craig Stapleton, CFA Advantus Capital Management MARKET SECTOR UPDATE For the annual period ending August 31, 2014, the Advantus Strategic Dividend Income Fund (SDI) returned 22.78 percent, modestly outperforming its custom benchmark, but trailing the strong return generated by the Standard & Poor’s 500 Index at 25.25 percent.Dividend yield and relative volatility were consistent with expectations. Returns on income-oriented investments were driven by expectations for economic and employment growth, as well as expectations for tapering of the Federal Reserve’s Quantitative Easing program and its impact on interest rates.The domestic economy made strides in capital investments and new hiring in the past year, with particular improvement in housing, energy, and various applications of technology.With the improving strength in the economy, the Federal Reserve began its program of tapering.While declining interest rates due to bond market rallies helped performance in interest rate sensitive securities during parts of the year, expectations of higher interest rates worried investors, resulting in some price declines in the initial rising rate environment.However, the plunging sovereign yields in Europe since the beginning of 2014 have provided some relief from the impact of rising interest rates, pulling yields lower.Restrained inflation and steady economic growth made for above average equity returns during the period.Diversification benefits within the portfolio were significant as individual sectors of SDI investment led performance results during different periods of the year. Real Estate Investment Trusts (REITs) have performed well as the strength in occupancy for most commercial real estate property types has led to increased rental rates.Short term lease property types such as hotels, apartments, and self-storage properties have best demonstrated growth in operating income, reflecting the strength in the economy.Industrial and retail properties have felt the strength of the improving consumer spending and stronger dollar, resulting in higher retail sales.Overall, the slow and steady growth in the economy has provided enough impetus to support strong property income, without too much new development, allowing property markets to remain in balance.Equity and debt capital are targeting commercial real estate providing low cost capital to REITs and resulting in REITs trading at above average multiples. The growth in energy infrastructure in the U.S. has provided a supportive context for Master Limited Partnerships (MLPs).Operating income for pipelines, storage facilities and logistics are being supported by long term contracts from users.MLPs are using their strong balance sheets to invest in new facilities to support the profitable extraction of oil, gas, and natural gas liquids and the delivery to their markets.Significant investment continues in low cost energy production basins across the U.S., such as the Marcellus/Utica, Permian, and Bakken regions.The MLP low cost of capital advantage is providing for a strong slate of future growth opportunities.While MLPs are trading at above average multiples, those valuations are supported by significant growth through new investment and low cost of debt capital. Utilities are facing the headwinds of generally flat energy demand as only modest household growth is offset by energy efficiency improvements.Renewable generation is providing a significant opportunity for investment, as 1 ADVANTUS STRATEGIC DIVIDEND INCOME FUND well as improvements in reliability and durability of current system.Regulated utilities are facing challenges in the low interest rate environment as allowed returns on investment are seeing downward pressure. Preferred stocks and Treasury Inflation Protected Securities (TIPs) are most sensitive to moves in interest rates.Both provided significant value opportunities at the end of 2013, but rebounded in valuation with the decline in interest rates in early 2014.As we approach the end of quantitative easing, there is pressure on these securities’ values. STRATEGY Due to negative real yields on TIPs during the year, the portfolio was underweight relative to the custom benchmark in this underperforming sector, generating significant relative performance.Overweights in MLPs and exposure to infrastructure and telecommunication stocks also helped performance as these sectors experienced a rebound from previous relative underperformance.The modest underweight to REITs detracted from performance. Security selection in MLPs and utilities with better growth platforms contributed significantly to portfolio returns as portfolio holdings favored growth oriented companies in this sector.The picks in the preferred stocks also were strong as we favored companies with improving credit.However, high yielding, smaller capitalization REIT selection hurt returns as the market clearly favored the strong growth names. OUTLOOK The investment markets have benefitted from an environment of low volatility, inflation, and interest rates combined with steady economic growth.Favorable conditions could remain in place unless a catalyst of higher rates, significant shifts in economic strength, global unrest or other issues play a major impact on the market.If economic growth would accelerate, the portfolio would be shifted into stocks that have a more sustained growth platform versus the more steady, higher yielding securities.Significant growth opportunities are available in the MLP and REIT sectors as many companies are using the low cost of capital to invest in capital projects and hire new employees.Earnings growth would lead to dividend increases, offsetting some of the impact of higher interest rates.Many companies are expected to show significant dividend increases in the coming year. Should the market become defensive, many of the higher yielding opportunities would be favored. The potential for churn in the market over the next few quarters could generate an occasion to add value opportunities to the portfolio. The information contained herein represents the opinion of Advantus Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. S&P 500 is one of the most commonly used benchmarks for the overall U.S. stock market.It is a market value weighted index and each stock’s weight is proportionate to its market value. One cannot invest directly in an index. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.Investors should be aware of the risks involved with investing in a fund concentrating in a specific industry such as REITs or real estate securities.These include risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulator developments.Investing in small and medium sized companies involves greater risks than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity.The Fund may invest in foreign securities which involve political, economic and currency risks, 2 ADVANTUS STRATEGIC DIVIDEND INCOME FUND greater volatility and differences in accounting methods.The Fund may invest in ETFs and ETNs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of the shares may trade at a discount to its net asset value (“NAV”), and active secondary trading market may not develop or be maintained, or trading may be halted by the inherent structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates.The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.Writing covered calls may limit the upside potential of the underlying security and may obligate the Fund to purchase the underlying security during unfavorable market conditions. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a prospectus. The Advantus Strategic Dividend Income Fund is distributed by Quasar Distributors, LLC. 3 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Value of $1,000,000 Investment (Unaudited) The chart assumes an initial investment of $1,000,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return % – As of August 31, 2014 One Year Since Inception(1) Advantus Strategic Dividend Income Fund 22.78% 13.91% S&P 500 Index(2) 25.25% 20.98% Advantus SDI Benchmark(3) 21.74% 11.20% September 12, 2012. The Standard & Poor’s 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. The Advantus SDI Benchmark is comprised of 54% Wilshire Real Estate Securities Index; 12% S&P 500 Utilities Index; 12% Alerian MLP Total Return Index; 12% Barclay’s Capital US Government Inflation Linked Bond Index; and 10% Wells Fargo Hybrid & Preferred REIT Index. This Index cannot be invested in directly. 4 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Expense Example (Unaudited) August 31, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2014 – August 31, 2014). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/14 8/31/14 3/1/14 – 8/31/14(1) Actual(2) Hypothetical (5% annual return before Expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended August 31, 2014 of 13.03%. 5 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Sector Allocation (Unaudited) As of August 31, 2014(1) (% of net assets) Top Ten Equity Holdings (Unaudited) As of August 31, 2014(1) (% of net assets) EPR Properties % STAG Industrial % Macquarie Infrastructure Company % Agree Realty % Plains All American Pipeline % Buckeye Partners % Senior Housing Properties Trust % Hospitality Properties Trust % Spirit Realty Capital % Sun Communities % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 6 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2014 Fair Shares Value REIT COMMON STOCKS – 48.3% Apartments – 1.8% Home Properties $ Mid-America Apartment Communities Health Care – 14.1% Aviv REIT BioMed Realty Trust HCP Health Care REIT Healthcare Trust of America, Class A LTC Properties OMEGA Healthcare Investors Physicians Realty Trust Sabra Health Care REIT Senior Housing Properties Trust Hotels – 4.6% Chesapeake Lodging Trust Hersha Hospitality Trust Hospitality Properties Trust LaSalle Hotel Properties Ryman Hospitality Properties Industrial – 4.0% CatchMark Timber Trust, Class A STAG Industrial Manufactured Homes – 2.1% Sun Communities Mortgage – 3.8% Annaly Capital Management Colony Financial Starwood Property Trust Two Harbors Investment See Notes to the Financial Statements 7 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2014 Fair Shares Value REIT COMMON STOCKS – 48.3% (Continued) Net Lease – 8.8% Agree Realty $ American Realty Capital Properties EPR Properties Select Income REIT Office – 3.4% Columbia Property Trust Dream Office REIT (a) Government Properties Income Trust Liberty Property Trust Washington REIT Retail – 5.7% CBL & Associates Properties Excel Trust Kite Realty Group Trust Ramco-Gershenson Properties Trust RioCan Real Estate Investment Trust (a) Spirit Realty Capital Total REIT Common Stocks (Cost $36,732,404) OTHER COMMON STOCKS – 20.8% Energy – 4.3% Kinder Morgan TerraForm Power, Class A (b) Transocean Partners (a)(b) Vanguard Natural Resources VTTI Energy Partners (a)(b) Infrastructure – 2.8% Macquarie Infrastructure Company See Notes to the Financial Statements 8 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2014 Fair Shares Value OTHER COMMON STOCKS – 20.8% (Continued) Telecommunications – 3.4% AT&T $ CenturyLink Verizon Communications Utilities – 10.3% Abengoa Yield (a)(b) Duke Energy Pattern Energy Group Pinnacle West Capital PPL TECO Energy The Southern Company UIL Holdings Total Other Common Stocks (Cost $15,796,253) MASTER LIMITED PARTNERSHIPS – 12.1% Energy – 12.1% Buckeye Partners Enable Midstream Partners Foresight Energy Kinder Morgan Energy Partners MarkWest Energy Partners ONEOK Partners Plains All American Pipeline Sprague Resources Summit Midstream Partners Total Master Limited Partnerships (Cost $7,578,592) REIT PREFERRED STOCKS – 9.1% Hotels – 1.7% Hospitality Properties Trust, Series D LaSalle Hotel Properties, Series I Pebblebrook Hotel Trust, Series A Summit Hotel Properties, Series C See Notes to the Financial Statements 9 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2014 Fair Shares Value REIT PREFERRED STOCKS – 9.1% (Continued) Manufactured Homes – 0.5% Equity LifeStyle Properties, Series C $ Office – 2.0% Digital Realty Trust, Series E Kilroy Realty, Series H PS Business Parks, Series S PS Business Parks, Series U Retail – 4.9% CBL & Associates Properties, Series E DDR, Series J National Retail Properties, Series D National Retail Properties, Series E Realty Income, Series F Saul Centers, Series C Taubman Centers, Series J Urstadt Biddle Properties, Series F Total REIT Preferred Stocks (Cost $7,661,339) Par U.S. GOVERNMENT SECURITIES – 7.3% U.S. Treasury Bonds – 7.3% 0.125%, 04/15/2018(c) $ 1.250%, 07/15/2020(c) 1.250%, 01/15/2021(c) 0.625%, 07/15/2021(c) 0.125%, 01/15/2023(c) 0.125%, 01/15/2023(c) 0.375%, 07/15/2023(c) 2.375%, 01/15/2025(c) 3.875%, 04/15/2029(c) 2.125%, 02/15/2040(c) 2.125%, 02/15/2041(c) Total U.S. Government Securities (Cost $6,446,128) See Notes to the Financial Statements 10 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2014 Fair Shares Value EXCHANGE TRADED FUND – 0.2% PowerShares DB Commodity Index Tracking Fund (b) (Cost $213,044) $ SHORT-TERM INVESTMENT – 1.8% First American Government Obligations, Class Z, 0.01% (d) (Cost $1,582,695) Total Investments – 99.6% (Cost $76,010,455) Other Assets and Liabilities, Net – 0.4% Total Net Assets – 100.0% $ (a) The Fund held 4.2% of net assets in foreign securities at August 31, 2014. (b) Non-income producing security. (c) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semi-annual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (d) Variable Rate Security – The rate shown is the effective seven day yield as of August 31, 2014. REIT – Real Estate Investment Trust See Notes to the Financial Statements 11 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Assets and Liabilities August 31, 2014 ASSETS: Investments, at fair value (cost $76,010,455) $ Receivable for investment securities sold Dividends & interest receivable Return of capital receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to adviser, net Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees and expenses Payable to trustees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments and translations of foreign currency Net Assets $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share $ Unlimited shares authorized without par value. See Notes to the Financial Statements 12 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Operations For the Year Ended August 31, 2014 INVESTMENT INCOME: Dividends from common stock $ Less: Foreign taxes withheld ) Net dividend income from common stock Distributions received from master limited partnerships Less: return of capital on distributions ) Net distribution income from master limited partnerships — Interest income Total investment income EXPENSES: Advisory fees (See note 5) Fund administration & accounting fees (See note 5) Custody fees (See note 5) Transfer agent fees (See note 5) Federal & state registration fees Audit fees Legal fees Compliance fees (See note 5) Trustee fees (See note 5) Other Postage & printing fees Total expenses before reimbursement Less: Reimbursement by Adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS)ON INVESTMENTS: Net realizedgain on investments, including foreign currency gain/loss Net realized loss on futures contracts ) Net realized gain on written option contracts Net change in unrealizedappreciation of investments and translations of foreign currency Net change in unrealizeddepreciation on futures contracts ) Net realized and unrealized gain on investments NETINCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 13 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statements of Changes in Net Assets For The Period September 12, 2012 For the (Inception) Year Ended Through August 31, 2014 August 31, 2013 OPERATIONS: Net investment income $ $ Net realizedgain on investments, including foreign currency gain/loss Net realized loss on futures contracts ) ) Net realized gain on written option contracts — Net change in unrealizedappreciation (depreciation) on investments and translations of foreign currency ) Net change in unrealizedappreciation (depreciation) on futures contracts ) Netincrease in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) — Net increasein net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including distributions in excess of net investment income of $(34,617) and $(9,180), respectively. $ $ See Notes to the Financial Statements 14 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Financial Highlights For The Period September 12, 2012 For the (Inception) Year Ended Through August 31, 2014 August 31, 2013 PER SHARE DATA:(1) Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currency Total from investment operations LESS DISTRIBUTIONS: From net investment income ) ) From net capital gains ) — Total distributions ) ) Net asset value, end of period $ $ TOTAL RETURN % %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets: Before expense reimbursement % %(4) After expense reimbursement % %(4) Ratio of net investment income to average net assets: Before expense reimbursement % %(4) After expense reimbursement % %(4) Portfolio turnover rate 65
